UNITED STATES                                NMCCA NO. 201800057
            Appellee
                                                 Special Panel 3
      v.

Cheveauz DAWKINS                                    ORDER
Lieutenant Commander (O-4)
U. S. Navy                                   Reconsidering Opinion
                Appellant


   In accordance with Navy-Marine Corps Court of Criminal Appeals Rule of
Appellate Procedure 31(a), it is, by the Court, this 4th day of October 2019,
   ORDERED:
   That the Court’s 5 September 2019 decision is hereby WITHDRAWN.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court

Copy to:
NMCCA (51.3)
45 (Capt Fricton)
46 (Maj O’Neil)
02